In an action for a divorce and ancillary relief, the defendant husband (1) purportedly appeals from so much of an order of the Supreme Court, Queens County, dated January 16, 1997, as denied his cross motion to vacate the judgment of divorce, and (2) appeals, as limited by his brief, from so much of an order of the Supreme Court, Queens County (LeVine, J.), dated December 10, 1997, as denied that branch of his motion which was for reargument of the cross motion.
Ordered that the purported appeal from the order dated January 16, 1997, is dismissed, as the appeal from that order was previously dismissed by decision and order on motion of this Court dated February 18, 1998, and it is further,
Ordered that the appeal from so much of the order dated December 10, 1997, as denied reargument is dismissed; and it is further,
Ordered that the respondent is awarded one bill of costs.
No appeal lies from an order denying reargument (see, Awadallah v Russo, 205 AD2d 721; Teper v East Penn Trucking Co., 204 AD2d 712). S. Miller, J. P., O’Brien, Friedmann and Florio, JJ., concur.